Title: To Thomas Jefferson from James Lovell, 4 July 1805
From: Lovell, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston July 4 1805
                  
                  When in August 1802 I first “spread myself with sincerity”, before your official Chain, as we are taught to do, when we go for our daily bread, before an Altar; I hinted my odd yet serious intention of a public attempt to “rarify some of the clouds of our Religion and Polity”. That intention has been hiterto artfully frustrated; which has driven me to the necessity of letting loose (after a few days) some Copies of what I now cover to You in print.
                  I meditate a repetition of this kind of freedom, whenever I shall have been informed by any kind of private communication that You are not offended at this present.
                  The People, of every grade, ought to be told, in the plainest language, that the Liberty of the Press was introduced into a “Bill of Rights” for the same reason and purpose accurately as an executive “Veto” was introduced into our “Constitutions”, and for no other vizt. for individual & social defence: And, that both are prostituted alike when used for offence. When You nominated for the Land Office in Massachusetts a Person who is judged, by very many as well as by Myself, to have been long a vicious intriguing deceiver of the Populace, and an abuser of Federal Officers, I was pleased with that strong proof of presidential Contempt of party-assaults from licentious–scriblers. It is really, Sir, an Extinguisher: Because the Creature is in fact an Accomplant, and of such Fortune as to make him trust-worthy in his place. This latter circumstance indeed gives Chagrin at his Luck, to several of the dirty junto of his old co-adjutors, who cannot avoid envious desires to occupy It themselves as often as they put their hands into their own lean pockets.
                  I was in hope of making that event subservient to my own designs, by sending a satyrical and justly-severe “Address to Honestus” (directed to Austin with my Name subscribed) to be printed by an high federal partizan Edition, then personally unknown to me. But, the “Managers” knew me so well as to smoke–me-out by the following last sentence of the address “and now, whilst you are contemplating your Patron and mine as the greatest Man upon earth, I will be preparing to inform him how little I think him, in more respects than One”.     The Rogues defeated me; and thereby postponed my display of a Veto which protects your Dignity & Emoluments from a vicious attack of a Legislative-majority as far up only as to two thirds, and then leaves, You to the same dernier resort as my humble self and my lawfull earnings vizt. to the Opinion of “Independent Judges” and the Sympathy of “Peers”. The odds to be sure is much against me; because one single casting vote of the meanest number of an acting-legislature may, in the bold highway mode, rob me of 11/12th of my fraction, in the sly pick-pocket contingent mode, may go to the same length.
                  I am with the courage of a man of Integrity and with the calmness of a conscious Protegé Sir your obliged friend   
                  
                     
                        James Lovell 
                     
                  
                  
                     P.S. I must mention a Chagrin which awaits You and every one who possesses a spirit of Tolleration like yours—pages 162/3 of Notes on Virginia and No. 111 of the appendix Editn. 1800—
                     The powerfull Author of “Discourses upon Davila” in his 93d page, leaving the rich materials of his own great magazine, borrows some Chips from the two conducting Pillars of Moses, Chips capable of producing Smoke or Fire, alternately, for party-purposes, during the continuance of man upon earth. Alas! Alas! Such is the lasting, too potent effect of an Infant’s exposure to the House-Maid’s System of “Raw-head & Bloody-bones!”
                     I do not know what is the Hebrew of “Vulgus vult decips,” but Melchizedck must have felt the Idea.
                  
               